               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

UNITED STATES OF AMERICA,                    Case No. MJ 18-5198-GF-JTJ

               Plaintiff,                             ORDER

vs.

MICHELE J. CROSS,

              Defendant.

      Upon Defendant’s Motion for an Extension of Time to Pay the Fine and

Complete Alcohol Classes, the Government having no objection and good cause

appearing;

      IT IS HEREBY ORDERED that the due date for the fine payment of

$1,000.00 shall be and is extended for three (3) months. The fine payment is now

due in full on or before November 7, 2019.

      IT IS FURTHER HEREBY ORDERED that the deadline to complete the

alcohol classes shall be and is extended for three (3) months. Defendant Cross

                                        1
must complete and submit a written confirmation to this Court on or before

November 7, 2019.

     DATED this 5th day of June, 2019.




                                    2
